DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the limitation of, in an electrolyzer assembly for generating hydrogen and oxygen from water, a flow field plate comprising a flow field consisting essentially of a plurality of anode channels for directing liquid water, wherein the cross-sectional are of each anode channel decreases monotonically from an inlet to an outlet of the flow field plate. 
The prior art teaches flow field with decreasing channel cross sections from inlet to outlet in the fuel cell art; however, while it is known that fuel cells are essentially electrolysis cells operated in reverse, it is not taught that this same directional flow would be maintained.  Furthermore, Turpin (US 2004/0067405) specifically teaches a flow field configuration wherein during the fuel cell operation the channels are configured so as to decrease from inlet to outlet, but to be reversed and increase from inlet to outlet in the electrolysis embodiment (Paragraphs 0050 and 0051).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CIEL P Contreras/Primary Examiner, Art Unit 1794